Citation Nr: 0523419	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  02-15 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for a bilateral hip 
disorder, to include sacroiliitis.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from February 1995 to December 
1998. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 RO rating decision 
which, in pertinent part, denied service connection for a 
bilateral leg disorder (claimed as poor circulation and 
cramping in the legs), a bilateral foot disorder (claimed as 
bursitis), and for a bilateral hip disorder. The veteran 
failed to report for a Travel Board hearing scheduled for 
June 2003.

The Board remanded this case in November 2003 for further 
development, and it has returned for appellate decision.

The Board has reframed the issue, originally adjudicated by 
the RO as entitlement to service connection for a bilateral 
hip disorder, to include sacroiliitis.  The Board notes that 
the RO discussed this claim in its reasons and bases as if 
the low back were included with the claim.  As discussed in 
more detail below, although there is no evidence of a current 
bilateral hip disorder, the evidence of record does support a 
connection between the veteran's diagnosed sacroiliitis 
during service and her currently diagnosed sacroiliitis.  
 

FINDINGS OF FACT

1.  There is credible supporting evidence that the veteran's 
sacroiliitis that was diagnosed during service is medically 
related to her currently diagnosed sacroiliitis. 

2.  There is no competent evidence of a current bilateral 
hip, leg, or foot disorder.


CONCLUSIONS OF LAW

1.  Service connection for sacroiliitis, not including a 
bilateral hip disorder, is established.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  Service connection for a bilateral leg disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

3.  Service connection for a bilateral foot disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The veteran seeks service connection for a bilateral hip, 
foot, and leg disorder, indicating that she was injured 
during service primarily from training drills.  Review of 
service medical records confirms that the veteran was treated 
for complaints of low back, hip, leg, and foot trouble.  

In May 1996, the veteran was treated for complaints of right 
hip pain, which had been bothering her for a month.  The 
service examiner noted pain on right hip flexion.  Based on 
physical examination, the examiner diagnosed the veteran with 
sacroiliitis on the right side.  According to a June 1997 
service medical record, she was diagnosed with lumbosacral 
strain.

The post-service medical evidence reveals that the veteran 
has continued to experience low back pain.  Based on a review 
of the veteran's medical history and a physical examination, 
an April 2004 VA examiner diagnosed the veteran with 
sacroiliitis that was related to the documented complaints 
and treatment of sacroiliitis during service.  An x-ray study 
revealed that there was a defect at the transverse process at 
L4-5.  The examiner opined that it was as likely as not that 
the veteran had sacroiliitis of her right side, which was 
exacerbated by her service training, and that it was 
currently manifested by mild dysfunction.  There is no 
evidence of record that the veteran was diagnosed with right 
sacroiliitis prior to her entry into service.

In light of this evidence, the Board finds that service 
connection is warranted for sacroiliitis of the right side on 
the basis of aggravation, but service connection is not 
warranted for the veteran's bilateral hip claim.  

During service in March 1995, the veteran was diagnosed with 
iliotibial band syndrome (ITBS) involving the right knee.  
Apparently in June 1995 (the year was not included in the 
treatment record) the veteran was diagnosed with plantar 
fasciitis apparently in June 1995. She was later diagnosed 
with shin splints.  
  
The post-service medical evidence of record at this time 
fails to disclose current diagnosis of a bilateral hip, foot, 
or leg disorder.  Such medical facts only provide evidence 
against this claim. 

Service connection requires evidence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  VA medical records are negative for a 
current bilateral hip, foot, or leg disorder.  In fact, the 
April 2004 VA examiner did not find any impairments or 
limitations of the veteran's legs or feet, providing more 
evidence against this claim.  An x-ray study of the veteran's 
hips and pelvis was negative for abnormality.  Although the 
veteran was treated for plantar fasciitis during service, the 
examiner found no evidence of it on examination.  
Furthermore, the examiner found that any current foot pain 
was not related to the foot treatment during service.  

In an addendum dated several days later, the examiner 
observed that the veteran had a normal heel-toe gait.  She 
could easily rise from a sitting to standing position.  She 
used foot insoles to mildly relieve her foot pain.  The 
examiner also noted that there was no evidence of shin 
splints, and that they were resolved with rest.  Absent 
evidence of a current bilateral hip, foot, or leg disorder, 
service connection cannot be established.  Id.   

The veteran has maintained that she has developed bilateral 
hip, foot, and leg problems as a result of her military 
service.  The Board acknowledges that the veteran is 
competent to describe her current symptoms and treatment.  
However, mere contentions of the veteran, no matter how well 
meaning, without supporting medical evidence that would 
etiologically relate the condition with conditions documented 
while in service, or service in general, is not competent 
medical evidence.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Simply stated, the 
appellant does not have the medical expertise to diagnose the 
claimed disorder and then relate it to an injury or disease 
documented during service.  Therefore, the veteran's personal 
opinion as to whether she has a current disability and the 
cause of that disability is not a sufficient basis to 
establish service connection.  In any event, the Board 
observes that the veteran's contentions as to current 
symptoms and treatment are not supported by the medical 
evidence of record.     

In summary, the Board finds that the preponderance of the 
evidence is against service connection for a bilateral hip, 
foot, or leg disorder disorder.  38 U.S.C.A. § 5107(b).  
There is no competent evidence of a current bilateral hip, 
foot, or leg disorder.  Therefore, the evidence for and 
against the claim is not so evenly balanced as to require 
resolution of doubt in the veteran's favor.  The appeal for 
these issues denied. 

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), 
(the "VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The RO originally addressed the veteran's claims in a 
December 2001 rating decision, prior to the enactment of 
VCAA.  The RO advised the veteran in a March 2004 letter of 
what information and evidence was needed to substantiate her 
service-connection claims.  The letters also advised her of 
the information and evidence that should be submitted by her, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, she was advised of the need to submit any 
evidence in her possession that pertains to the claim.  She 
was told that it was her responsibility to support the claim 
with appropriate evidence.  

In this case, although the notice letter that was provided to 
the veteran may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that she 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  

On page four of the March 2004 letter, the RO specifically 
explained the evidence it still needed from the veteran with 
respect to the claims:

It's your responsibility to make sure that we receive 
all requested records that aren't in the possession of a 
Federal department or agency.

When considering the March 2004 notification letter, the 
Board finds that the veteran was aware that it was ultimately 
her responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to the VA notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The Board does a de novo review of 
the evidence and is not bound by the RO's prior conclusions 
in this matter.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Board 
finds that further development is not needed in this case 
with respect to the issue on appeal because there is 
sufficient evidence to decide the claim.  VA scheduled a VA 
examination in April 2004 with respect to the issues on 
appeal.

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify her in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for sacroiliitis of the right side is 
granted. 

Service connection for a bilateral hip disorder is denied. 

Service connection for a bilateral leg disorder is denied. 

Service connection for a bilateral foot disorder is denied. 


	                        
____________________________________________
	JOHN J. CROWLEY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


